 


110 HRES 1114 EH: Supporting the goals and ideals of the Arbor Day Foundation and National Arbor Day.
U.S. House of Representatives
2008-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1114 
In the House of Representatives, U. S.,

June 3, 2008
 
RESOLUTION 
Supporting the goals and ideals of the Arbor Day Foundation and National Arbor Day. 
 
 
Whereas the Arbor Day Foundation was founded in 1972 and now has nearly 1,000,000 members; 
Whereas these members and the countless supporters of the Arbor Day Foundation continue to further the mission of the Foundation, which is to inspire people to plant, nurture, and celebrate trees; 
Whereas the Arbor Day Foundation manages the 260-acre Arbor Day Farm to serve as a model of environmental stewardship; 
Whereas the Arbor Day Foundation distributes more than 10,000,000 trees annually through its Trees for America program; 
Whereas the Arbor Day Foundation has worked with the Department of Agriculture’s Forest Service since 1990, helping to plant nearly 12,000,000 trees in national forests damaged by fire, insects, or other causes; 
Whereas J. Sterling Morton recognized the need for trees in Nebraska and proposed a tree-planting holiday called Arbor Day in 1872; 
Whereas the observation of Arbor Day soon spread to other States and is now observed nationally and in many other countries; 
Whereas J. Sterling Morton once observed that the cultivation of trees is the cultivation of the good, the beautiful, and the ennobling in man; and 
Whereas National Arbor Day, the last Friday in April, will be celebrated on April 25, 2008: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of the Arbor Day Foundation; and 
(2)requests that the President issue a proclamation calling upon the people of the United States to observe National Arbor Day with appropriate activities. 
 
Lorraine C. Miller,Clerk.
